THE COURT
was of opinion that the in-dorser in Virginia is liable to the fifteen per cent, damages, although the bill was drawn in Barbadoes, where the damages are only ten per cent.
THE COURT also instructed the jury that it is necessary that they should be satisfied that the plaintiff had reasonable notice of the protest for non-payment before the suit brought. It is a necessary part of the plaintiff’s cause of action.3

 The opinions of this court in this ease were affirmed by the supreme court of the United States (6 Cranch [10 U. S.] 221), although the judgment was reversed for a defect in the declaration, not noticed in this court.